         Case 1:99-cr-01193-DLC Document 389 Filed 02/08/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :
                                       :                  99cr1193(DLC)
               -v-                     :
                                       :                       ORDER
JOSEPH SAPIA,                          :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On January 27, 2021, the Court scheduled a proceeding on

the violation of supervised release in this matter for Thursday

February 10, 2021 at 9:00 a.m.         On February 4, the defendant

informed the Court that he prefers that the proceeding occur via

videoconference as opposed to in person.

     The defendant, who is in custody, is represented by

appointed counsel Matthew D. Myers, Esq.           On February 1, 2021,

retained counsel, Anthony Ricco, Esq., filed a notice of

appearance on behalf of the defendant.          Accordingly, it is

hereby

     ORDERED that a substitution of counsel conference will

occur on February 10, 2021 at 9:00 a.m.           The previously

scheduled proceeding on the violation of supervised release in

this matter will follow immediately thereafter.

     IT IS FURTHER ORDERED that the conference will proceed via

the Microsoft Teams videoconference platform, if that platform
      Case 1:99-cr-01193-DLC Document 389 Filed 02/08/21 Page 2 of 3



is reasonably available.     To access the conference, paste the

following link into your browser:

https://teams.microsoft.com/l/meetup-

join/19%3ameeting_NGIxY2EyM2QtNjIxMS00ZjE3LWJkYzQtMDVjYjdmN2Y4Nm

Qy%40thread.v2/0?context=%7b%22Tid%22%3a%221d66f037-8266-4d1c-

919c-67c6543d3542%22%2c%22Oid%22%3a%22c98ce735-dc39-4270-af8b-

7f2609fffd8c%22%7d

     To use this link, you may need to download software to use

the platform’s videoconferencing features. 1       Participants are

directed to test their videoconference setup in advance of the

conference -- including their ability to access the link above.

Defense counsel shall assist the defendant in testing his

videoconference capability so that the defendant can participate

by videoconference if that is feasible.

     Users who are unable to download the Microsoft Teams

application may access the meeting through an internet browser,

although downloading the Teams application is highly

recommended. 2   When you successfully access the link, you will be

placed in a “virtual lobby” until the conference begins.

Participants should also ensure that their webcam, microphone,


1 See Microsoft, Download Microsoft Teams (last visited Dec. 7,
2020), https://www.microsoft.com/en-us/microsoft-365/microsoft-
teams/download-app.
2 Please note that participants who access the Teams meeting

using an internet browser may only be able to view one
participant at a time.


                                    2
         Case 1:99-cr-01193-DLC Document 389 Filed 02/08/21 Page 3 of 3



and headset or speakers are all properly configured to work with

Microsoft Teams.      For general guidelines for participation in

remote conferences, visit https://nysd.uscourts.gov/covid-19-

coronavirus.

     IT IS FURTHER ORDERED that members of the press, public, or

counsel who are unable to successfully access Microsoft Teams

may access the conference’s audio using the following

credentials:

             Call-in number:         917-933-2166
             Conference ID:          473 250 888#

Dated:       New York, New York
             February 8, 2021


                                     __________________________________
                                               DENISE COTE
                                       United States District Judge




                                       3
